UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1853



BRUCE E. LANE,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. WYNNE, Secretary of the Air Force;
LOCAL UNION 1092, AMERICAN FEDERATION OF
GOVERNMENT EMPLOYEES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:04-cv-01051-PJM)


Submitted: February 15, 2007              Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce E. Lane, Appellant Pro Se. John Walter Sippel, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Mark D. Roth,
AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, AFL-CIO, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bruce    E.   Lane   appeals    the   district   court’s     order

dismissing his civil complaint for lack of jurisdiction.           We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.           See Lane v. Wynne,

No. 8:04-cv-01051-PJM (D. Md. June 26, 2006).             We dispense with

oral   argument    because   the   facts   and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -